Citation Nr: 0205141	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  99-16 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a right foot 
condition, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran served with the U.S. Air Force Reserves from 
August 1979 until November 1981, and had active service from 
November 1981 until February 1986.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) from an April 
1999 rating decision of the Department of Veterans Affairs 
(VA), Regional Office (RO) in Detroit, Michigan, which denied 
the benefit sought on appeal.

This matter was previously denied by the Board in a February 
2001 decision. The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a July 2001 Order, the Court vacated the February 2001 
Board decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for a Stay of Proceedings.

The Board further notes that the veteran had initially 
requested a Central Office hearing before a member of the 
Board, as reflected in the July 1999 substantive appeal.  
However, in a September 2000 VA form 21-4138 (Statement in 
Support of Claim), the veteran indicated that she no longer 
desired to have an in-person hearing, and requested a 
videoconference hearing in lieu of a Central Office hearing.  
Subsequently, as per a November 2000 VA form 119 (Report of 
Contact), the veteran withdrew her September 2000 request for 
a videoconference hearing, and thus, the Board will proceed 
with its review on the present record.  See 38 C.F.R. § 
20.702 (2001).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2. The medical evidence does not show the veteran's right 
foot disability to be moderately severe in degree.



CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for status post excision of bone spur of the right 
5th metatarsal with history of fracture of the 5th metatarsal 
and calcaneal spur have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-
32 (Aug. 29, 1001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. § 3.321, Part 4, including 
§§ 4.1, 4.71a, Diagnostic Code 5284 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

In an August 1986 rating decision, the RO first awarded 
service connection for status post excision of bone spur of 
the right 5th metatarsal with history of fracture of the 5th 
metatarsal and calcaneal spur.  A noncompensable evaluation 
was assigned, effective March 1986.  The veteran did not 
appeal that decision.  In correspondence received by the RO 
in September 1988, the veteran stated that her right foot 
condition had increased in severity, warranting a compensable 
rating.  Despite the veteran's contentions, the initial 
noncompensable disability evaluation was confirmed on 
numerous occasions.  In a January 1992 BVA decision, the 
veteran's disability evaluation for a right foot condition 
was increased to 10 percent disabling.  A February 1992 
rating decision effectuated the BVA order, assigning a 10 
percent rating from September 1988.  In January 1999, the 
veteran requested another increase in her disability rating.  
An April 1999 rating decision denied this request.  The 
veteran disagreed with that decision and initialed this 
appeal.  


Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate her claim, which included copies of the rating 
actions and a statement of the case issued in July 1999.  
Additionally, the Board observes that the veteran was 
afforded a VA examination in March 1999 in connection with 
her claim.  Moreover, the evidence associated with the claims 
file includes VA outpatient treatment reports dated September 
2001, and correspondence dated January 2002 from Dr. S., 
D.P.M.  Finally, earlier correspondence dated January 1989 
from Dr. L., D.P.M., and dated October 1989 and January 1991 
from Dr. S. is also of record.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that the requirements under the VCAA (as pertains to this 
case) have been satisfied and that this case is ready for 
further appellate review on the merits.

Relevant law and regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Factual background

VA examination

The veteran was examined by VA in March 1999.  She presented 
with complaints of pain on the outer side of her right foot 
upon prolonged standing and walking.  She stated that she 
used an insert in her shoe.  She stated that the pain had 
been present for ten years, and that it was worsening over 
time.  Upon physical examination, the veteran was found to 
walk with a normal heel-to-toe gait.  Both feet appeared 
plantigrade.  Muscle tone was good and no swelling was 
detected.  There was no deformity of the foot.  The veteran 
was able to tiptoe.  Complaints of pain to palpation were 
noted as to the right foot, lateral side.  Toes were noted to 
be straight, and active and passive movements were 
satisfactory in all joints.  Ankle motion revealed 
dorsiflexion to 15 degrees, plantar flexion to 30 degrees, 
inversion to 20 degrees with pain on the lateral side and 
eversion to 5 degrees.  Power was satisfactory and ankle 
pulse was palpable.  X-ray evidence was noted to show a 
normal right foot, without any evidence of bony deformities.  
A small heel spur was noted coming out from the plantar 
aspect of the calcaneum.  The examiner diagnosed chronic 
right foot pain, residual of surgery for heel spur, with no 
evidence of residual or fracture.  A further diagnosis of a 
small heel spur on the right calcaneus was also rendered.    

VA records

Outpatient treatment reports dated September 2001 indicated 
that the veteran was feeling better with the use of silipos 
pad on the lateral aspect of her right foot overlying the 5th 
base.  During gait, the veteran was noted to have some 
adduction of the right foot.  There was no overt antalgia.  
This report noted that x-rays had been reviewed, and that no 
evidence of fracture was found.  X-rays did exhibit erosive 
and irregular areas of the 5th right metatarsal base as well 
as a large calcaneal spur.  Additionally, mild arthralgia 
status post metatarsal fracture was noted.  

Private medical records

A January 1989 letter from Dr. L. noted that the veteran had 
a history of fracture at the 5th metatarsal base of the right 
foot in 1984, which was treated in a military hospital.  Upon 
examination, the lateral aspect of her foot was warm and 
tender to palpation and was tender on ambulation.  X-rays of 
the 5th metatarsal base revealed irregular protrusions of the 
5th metatarsal base and the lateral side of the cuboid joint.  
At that time, the veteran was treated with local injection 
therapy, oral anti- inflammatories, and orthopedic support, 
and had some improvement between visits.  The veteran's 
diagnosis was lateral ankle sprain of the right foot and 
bursitis of the 5th metatarsal cuboid joint of the right 
foot.

An October 1989 statement from Dr. S. noted that the veteran 
had been treated since 1989 for inflammation of the calcaneal 
cuboid joint of the right foot.  Also, she had scar tissue 
formation and possible adhesion in the surgical site from her 
previous surgery.  At that time, she was treated once a month 
with injection therapy and ultrasound.  Her prognosis for 
resolution of her right foot condition was described as 
guarded at best, due to the lack of lasting response to 
treatment.

A subsequent May 1991 letter written by Dr. S. noted that the 
veteran had chronic right foot problems, and that she was 
seen about once monthly for injection therapy of local 
anesthetics and cortical steroids.  She was also using 
physical therapy as needed.  X-rays dated in February 1991 
confirmed clinical findings of degeneration in the base of 
the 5th metatarsal associated with her previous fracture.  
Her problems were deemed to be in the calcaneal cuboid joint 
and the lateral aspect of the 5th metatarsal, and her 
condition was not expected to improve.  

Most recently, Dr. S. reported on the veteran's right foot 
condition in a letter dated January 2002.  It was noted that 
the veteran presented with complaints of pain.  Upon 
examination at that time, the veteran's gait was found to be 
somewhat unimpaired by her right foot condition. Also noted 
was a calcification at the lateral aspect of the cuboid on 
the right foot.  The veteran was noted to demonstrate 
significant neuropathic status on the lateral aspect of her 
right foot within a 1-inch circumference around her surgical 
incision.  Dr. S. opined that the veteran has some permanent 
problems on the lateral aspect of her right foot.  
Specifically, he noted the neuropathy associated with the 
area, as well as the calcification in the groove of the 
cuboid laterally.  Dr. S. stated that at a later date the 
veteran might become predisposed to some tendon irritation 
and/or chronic inflammation.  Moreover, he noted that the 
lack of sensation in the lateral aspect of the right foot 
could allow her to inadvertently cause injury to that area.  

Analysis

As previously noted, the veteran is presently assigned a 10 
percent disability evaluation pursuant to Diagnostic Code 
5284.  Under this Code section, a 10 percent rating is 
warranted for moderate foot injuries.  A 20 percent 
evaluation is for application for moderately severe foot 
injuries.  Finally, a 30 percent evaluation is warranted 
where the evidence demonstrates severe foot injuries.  It is 
additionally noted that, where there is actual loss of the 
use of the foot, the disability is to be rated at 40 percent.  

The Board has thoroughly reviewed the evidence of record, and 
for the reasons discussed below, finds that the veteran's 
presently assigned 10 percent evaluation is consistent with 
the disability picture for the veteran's right foot 
condition.

As stated above, in order to be entitled to a rating in 
excess of 10 percent under Diagnostic Code 5284, the evidence 
would have to show that the veteran's right foot condition is 
moderately severe or severe in degree.  In this case, a 
review of the medical evidence indicates only a moderate 
right foot injury.  For example, at the time of her VA 
examination in March 1999, the veteran was found to walk with 
a normal heel-to-toe gait, and could also tiptoe.  Her right 
foot showed good muscle tone, with no swelling detected.  
Further, there was no deformity of the foot.  Additionally, 
the veteran's toes were noted to be straight, and active and 
passive movements were satisfactory in all joints.  While 
some limitation of motion was revealed, such limitation was 
not excessive, as evidenced by the finding that the veteran 
had satisfactory power in her right ankle.  Finally, x-ray 
evidence showed no abnormalities of the right foot, except 
for a small heel spur was noted coming out from the plantar 
aspect of the calcaneum.     

Much like the March 1999 VA examination, the VA outpatient 
treatment reports from September 2001 fail to reveal a 
moderately severe or severe right foot condition.  While such 
records showed some adduction of the right foot, as well as 
some mild arthralgia, they further indicated that the veteran 
was feeling better with the use of silipos pad on the lateral 
aspect of her right foot overlying the 5th base. Moreover, no 
overt antalgia was detected.  X-rays reviewed at that time 
revealed no evidence of fracture in the right foot.  These x-
rays did exhibit erosive and irregular areas of the 5th right 
metatarsal base as well as a large calcaneal spur, but such 
findings do not warrant an increased rating, as the overall 
disability picture as revealed through such treatment reports 
most nearly approximates the present 10 percent evaluation 
for a moderate foot disability, and not the next higher 20 
percent evaluation for a moderately severe foot injury.   

Additionally, the private medical evidence of record does not 
serve as a basis for a higher disability evaluation for the 
veteran's right foot condition.  Four letters from private 
physicians are associated with the claims file.  Three of 
these letters precede the date of the veteran's claim by a 
number of years, and therefore do not bear on the issue of 
the severity of the veteran's disability during the relevant 
claims period.  As such, they require no further discussion.  
The fourth letter, written by Dr. S. in January 2002, does 
fall within the claims period and therefore requires 
consideration.  

Dr. S.'s January 2002 letter stated that the veteran 
complained of pain in her right foot.  Also noted was a 
calcification at the lateral aspect of the cuboid on the 
right foot.  However, Dr. S. noted that the veteran's gait 
was "somewhat unimpaired" by her right foot condition.  Dr. 
S. did note significant neuropathic status on the lateral 
aspect of her right foot within a 1-inch circumference around 
her surgical incision.  
However, when viewed in conjunction with other competent 
evidence of record showing normal gait, no right foot 
swelling or deformities, and satisfactory power in the right 
ankle, and when considering Dr. S.'s own remark that the 
veteran's gait was somewhat unimpaired, the finding of 
neuropathic status on the lateral aspect of the right foot 
does not sufficiently worsen the veteran's disability picture 
such as would warrant an increase in disability evaluation 
under Diagnostic Code 5284. 

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected on range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The Board has duly 
considered the assignment of an increased rating on the basis 
of pain on movement, and while acknowledging the veteran's 
complaints of pain upon palpation, determines that there is 
insufficient evidence of functional impairment and pain on 
movement to warrant an increase in disability evaluation in 
this case.  Specifically, the Board notes the range of motion 
findings as to the right ankle, detailed in the March 1999 VA 
examination.  At that time, the veteran was found to have 
dorsiflexion to 15 degrees, plantar flexion to 30 degrees, 
inversion to 20 degrees with pain on the lateral side and 
eversion to 5 degrees.  While these figures indicate less 
than perfect range of motion, they fail to establish a 
moderately severe or severe right foot injury.  This is 
particularly so in light of contemporaneous findings that the 
veteran had satisfactory power in her right ankle, and that 
active and passive movements were satisfactory in all toe 
joints.  Furthermore, the March 1999 VA examination noted the 
veteran's gait to be normal.  This finding was corroborated 
in Dr. S.'s January 2002 letter, in which he stated that the 
veteran's gait was somewhat unimpaired.

The Board has also considered whether there are any alternate 
Diagnostic Codes under which the veteran would be entitled to 
a disability evaluation in excess of 10 percent for her right 
foot condition.  As the competent medical evidence of record 
does not reveal any findings of ankylosis, Diagnostic Code 
5270 is inapplicable.  Diagnostic Code 5271, which affords a 
20 percent evaluation for marked limitation of ankle motion, 
can not serve as a basis for an increase here, as the 
evidence, while showing some limitation of motion, does not 
exhibit such limitation as being marked.  As the medical 
evidence contains no diagnoses of flatfoot, weak foot, or 
clawfoot, Diagnostic Codes 5276, 5277 and 5278 are not for 
application.  Finally, there has been no finding of malunion 
of the metatarsal bones such as to warrant a rating under 
Diagnostic Code 5283.  

In summation, the evidence reveals a right foot condition 
that is consistent with the present rating of 10 percent 
under Diagnostic Code 5284.  The veteran is therefore not 
entitled to an evaluation in excess of 10 percent at this 
time.  In reaching this decision, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).

Finally, the evidence does not reflect that the veteran's 
right foot condition has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an 

extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The schedular criteria having not been met, the claim of 
entitlement to a disability evaluation in excess of 10 
percent for a right foot condition, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

